UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-6633


MICHAEL CATES,

                    Plaintiff - Appellant,

             v.

BALTIMORE CITY CIRCUIT COURT; JUDGE JEANNIE HONG;
BALTIMORE CITY STATE’S ATTORNEY; LISA PHELPS, State’s Attorney;
GOVERNOR LARRY HOGAN,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Ellen L. Hollander, District Judge. (1:18-cv-01398-ELH)


Submitted: August 16, 2018                                        Decided: August 21, 2018


Before WYNN and DIAZ, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael Cates, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Michael Cates appeals the district court’s order dismissing his 42 U.S.C. § 1983

(2012) complaint.     On appeal, we confine our review to the issues raised in the

Appellant’s brief.   See 4th Cir. R. 34(b).      Because Cates’ informal brief does not

challenge the basis for the district court’s order, Cates has forfeited appellate review of

the court’s judgment. See Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“The

informal brief is an important document; under Fourth Circuit rules, our review is limited

to issues preserved in that brief.”). To the extent that Cates seeks to raise an independent

claim under the Americans with Disabilities Act, 42 U.S.C. §§ 12101-12213 (2012), the

named Defendants are not amenable to such suit. See Baird ex rel. Baird v. Rose, 192

F.3d 462, 472 (4th Cir. 1999). Accordingly, we affirm the district court’s judgment. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                               AFFIRMED




                                             2